In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-04-457 CR

____________________


ETOYLE RIGSBY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 159th District Court
Angelina County, Texas

Trial Cause No. 24121




MEMORANDUM OPINION (1)
 A jury found Etoyle Rigsby guilty of evading detention.  Tex. Pen. Code Ann. §
38.04(b)(1) (Vernon 2003).  After the defendant pleaded "true" to being a habitual felony
offender, the jury assessed punishment at six years of confinement in the Texas
Department of Criminal Justice, Institutional Division.  Tex. Pen. Code Ann. § 12.42
(a)(1) (Vernon Supp. 2005).  
	The brief filed by Rigsby's appellate counsel concludes no arguable error is
presented in this appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967), and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). On
February 3, 2005, we granted an extension of time for Rigsby to file a pro se brief.  We
received no response from the appellant. 
	We have reviewed the entire record, and find no error that will arguably support
an appeal. Therefore, we find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991).  The judgment is affirmed.
	AFFIRMED.
								PER CURIAM

Submitted on May 31, 2005
Opinion Delivered July 13, 2005
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.